Citation Nr: 1146434	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-03 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a neurological disorder of the left upper extremity, to include as secondary to service-connected chronic cervicalgia.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to October 2004.  

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record in April 2009 and May 2010.  That development was completed, and the case has been returned to the Board for appellate review.  The actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a neurological disorder of the left upper extremity since service, and he is not competent to diagnose himself with a particular neurological disorder or to comment on the character and etiology of any diagnosed neurological disorder.  

3.  The Veteran has not been shown to have a current neurological disorder of the left upper extremity that is causally or etiologically related to his military service or to a service-connected disability.


CONCLUSION OF LAW

A neurological disorder of the left upper extremity was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Veteran was advised of VA's duties to notify and assist in letters dated in January 2005, March 2006, June 2008 and May 2010.  Although he did not receive complete notice prior to the initial rating decision, the letters were sent prior to the most recent readjudication of his claim in April 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

Moreover, the requirements with respect to the content of the notice were met in this case.  The January 2005, March 2006, June 2008 and May 2010 letters explained the evidence necessary to substantiate the claim for service connection, the evidence VA was responsible for obtaining, and the evidence the Veteran was responsible for providing.  Additionally, the May 2010 letter informed the Veteran of the evidence necessary to substantiate a claim for service connection on a secondary basis, and the March 2006 and June 2008 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded VA examinations in March 2005, March 2007, March 2008, and May 2009.  VA medical opinions were obtained in March 2007, April 2007, January 2008, August 2009, and July 2010.  Moreover, a medical opinion was obtained from the Veterans Health Administration (VHA) in September 2011 and has been associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that objective findings on various VA examination reports and the medical opinion provided in the September 2011 VHA opinion are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The September 2011 VHA examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the pertinent records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case (SOC) and Supplemental SOCs (SSOCs), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  


Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  However, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board's duty is to assess the credibility and weight of the evidence.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Factual Background

The Veteran contends that he has a neurological disorder of the left upper extremity that is secondary to a cervical spine disorder.  The Board notes that service connection has been granted for chronic cervicalgia.  The Veteran has also asserted that he experiences a current neurological disorder of the left upper extremity that is directly related to injuries sustained in service.  

The Veteran's service treatment records show that he began having low back pain in July 2003 during a 10 mile rucksack march without a specific injury or trauma at that time.  The Veteran was diagnosed with low back spasms.  Approximately five weeks later, his back pain progressed and additionally included left shoulder and arm pain and numbness when wearing a rucksack.  "Trainee Sick Slips" dated in September 2003 show complaints of shoulder and back muscle pains, and a "Screen Note of Acute Medical Care" documents findings of left shoulder pain.  The Veteran was assessed with overuse.  His shoulder and neck were evaluated, and the shoulder was found to be negative for apprehension test, anterior instability, supraspinatus isolation test and impingement sign.  The neck had negative compression and distraction tests.  His range of motion was noted as being full, without pain and crepitus, and his back alignment was normal.  

In March 2004, a neurological examination report noted that the numbness in the Veteran's left shoulder/arm subsided since he quit using a rucksack.  Upon physical examination of the upper extremities, shrugging strength, sensation, and reflexes were normal; however, soreness was present with movement of the left shoulder.  

While the service treatment records show that the Veteran was prescribed muscle relaxants and steroidal injections for his low back problems, they do not show that they were used to treat his upper back and arm problems.  

In July 2004, diagnostic imaging of the lumbar spine revealed a herniated ruptured disc and degenerative disc disease at L5 to S1, but did not address the upper spine or arms.  A July 2004 report of medical examination indicates findings of upper back pain and paresthesias in the left shoulder to elbow when the back flares up.  It was also noted that the Veteran experienced difficulty with heavy lifting, but no difficulty in using his extremities.  A contemporaneous report of medical history shows that the Veteran reported having numbness in his left shoulder and arm in September 2003 while wearing a rucksack.  He indicated that he had x-rays, an MRI study, and an EMG study due to his back condition.  Further, he noted that he had a medical history of "recurrent back pain or any back problem," and "numbness or tingling," but did not indicate that he had a "painful shoulder, elbow or wrist."  The Veteran was medically discharged from service primarily due to his lumbar spine; however, during the course of his Medical Evaluation Board, a history of intermittent upper back pain was also reported.  A diagnosis for the intermittent upper back pain was indicated at that time.  

A March 2005 VA examination report reflects a history of treatment during service for pain of the upper back between the scapula that radiated to the left shoulder and down to the elbow and forearm.  However, a diagnosis for the upper back and left extremity pain was not rendered, nor was any opinion provided.  

A May 2006 private treatment record reflects that the Veteran was evaluated for back pain.  It was noted that his past medical history was significant for lumbar degenerative disc disease, a herniation at L5, and a bulging disc at L4.  It was also observed that the Veteran was treated in the past with epidural steroid injections, which helped the symptoms resolve after about one month; however, intermittent low back pain returned one week earlier.  Upper back pain was not reported.  

In June 2006, the Veteran reported experiencing upper back pain between the shoulders with pain and tingling down the left arm, which occurred when he carried even a light-weight back pack.  He denied having any weakness or tingling in the hands.  Upon physical examination, cranial nerves II to XII were intact, and the strength of all extremities was 5/5.  The practitioner observed full strength and range of motion of the upper extremities; however, some pulling in the upper interscapular area was noted, which reportedly felt like a bee-sting and was worse upon neck extension.  The Veteran was assessed as having interscapular pain consistent with a muscular strain.  

In March 2007, the Veteran underwent a VA peripheral nerves and spine examination.  He reported experiencing constant pain from the base of the neck to between the shoulder blades and occasional pain in the left arm, which was aggravated by lifting, twisting, shaving, brushing his teeth, sleeping, and sitting for more than a few minutes.  He also reported experiencing shooting pains into the anterior and posterior sides of the left arm to the elbow.  Although he complained of some weakness, the Veteran denied having any feelings of numbness, tingling, and burning.  He indicated that pain occurred for no obvious reason and lasted for approximately 30 seconds.  

On physical examination, tenderness was noted along the mid thoracic spine (in the area roughly approximating the level of the scapulas), the lower thoracic spine, the entire lumbosacral spine, the trapezius muscles, the rhomboids, and the paravertebral muscles on both sides.  Range of motion of the cervical spine was found to be normal; however, there was some pulling discomfort in the neck upon range of motion maneuvers.  

A physical examination of the upper extremities showed normal muscle strength, muscle bulk, reflexes, and sensation.  X-rays of the spine were significant for minimal osteophyte formation in the lower thoracic spine, but disc spaces were otherwise preserved.  There was minimal degenerative disc disease in the lower cervical spine and minimal disc space narrowing at L5 to S1 of the lumbosacral spine.  An addendum indicated that the AP diameter of the spine measured as little as 13.5 millimeters in some places, raising a possibility of some degree of spinal stenosis, and an impression of unremarkable examination of the cervical spine.  With respect to the thoracic spine, the Veteran was assessed with thoracic strain syndrome without evidence of left upper extremity radiculopathy.  Moreover, in an April 2007 response to a request for clarification, the examiner stated that the Veteran had minimal degenerative disc disease in the thoracic spine, but did not have degenerative disc disease of the cervical spine.  

A private treatment record dated in November 2007 shows treatment for pain in the left shoulder.  The Veteran reported having pain in his neck that radiated into the shoulder and down the arm upon turning his neck while driving.  He denied numbness and tingling in the arm; however, he reported occasional tingling and numbness in the fingertip.  A physical examination was significant for a very mild Spurling sign on the left.  He was assessed with left infraspinatus weakness, which was noted to be causing some rotator cuff impingement.  

A December 2007 VA treatment record reflects that the Veteran sought treatment for neck and left shoulder pain that reportedly radiated down the elbow and through the fingertips.  He complained of numbness and tingling, but denied experiencing weakness.  A physical examination of the left shoulder revealed full range of motion; however, localized pain was noted between the base of the neck and shoulder and over the deltoid at the end of abduction and forward flexion.  Backward flexion was "okay" until the left elbow was flexed.  On the left side, Neer impingement sign was weakly positive and Spurling was positive.  The Veteran was assessed as having cervical radiculopathy with probable shoulder impingement syndrome, and he was referred for an MRI of the cervical spine to rule out cervical disc prolapsed or nerve root impingement.  He was also recommended physical therapy for his shoulder.  

A January 2008 VA report of an MRI of the cervical spine was significant for multi-level disc protrusions and bulges from C4 to C7 with bilateral neural foraminal narrowing and mild narrowing of the central canal at C4 to C5.  An associated letter to the Veteran indicated that the bulging disc on the left side at the C4 to C5 level, about midway down the neck, was most likely the cause of the neck pain and numbness and tingling of the fingers.  Notably, the practitioner failed to provide supporting rationale for this opinion.  

In January 2008, a VA medical opinion was obtained.  With respect to the left shoulder and arm pain, the examiner observed that it appears that the Veteran had some mild transient symptoms during service and that he was asymptomatic in June 2006.  The examiner noted that the reports of pain began in March 2007, which appear to have worsened and changed since then; however, a March 2007 neurological examination was normal.  The examiner was unable to provide an opinion as to whether or not a shoulder condition, among other things, is related to the in-service complaints, treatment, events, or clinical findings without resorting to mere speculation.  

In March 2008, the Veteran underwent a VA spine examination.  A physical examination was significant for tenderness upon palpitation of the lumbar vertebrae and the right paralumbar muscle.  Range of motion of the thoracolumbar spine was normal with pain.  Diagnostic images of the lumbosacral spine were significant for mild endplate sclerosis, degenerative spurring at L5 to S1, and stable mild degenerative disc disease L5 to S1.  However, a diagnosis for the upper back and a neurological disorder of the left upper extremity was not rendered, nor was any opinion provided.  

In April 2008, a VA treatment report states that the radicular symptoms of the left arm were much better and were no longer occurring.  Cranial nerve examination results showed nerves II through XII were intact, and muscle power in the upper extremities was noted as 5/5 symmetrically.  The practitioner noted that the Veteran underwent treatment for such symptoms with physical therapy and traction, which appeared to have helped resolve his symptoms.  

In May 2009, the Veteran underwent a VA spine and peripheral nerves examination.  His reported symptoms included dull achiness, sharp bee-sting sensation-type-pain in the upper and lower left arm, and hand numbness.  The examiner observed that there was vertebral tenderness to palpitation at the C5 to C6 and C6 to C7 levels and at the left-sided cervical paraspinous muscles, as well as slight decreased lordosis of the cervical posture.  Range of motion testing revealed that shoulder abduction and rotation, elbow flexion and extension, and wrist flexion and extension were normal.  Reflex testing showed that the reflexes of the triceps, biceps, and brachioradialis were all 2/4 bilaterally.  Sensation testing of the left upper extremity was significant for decreased monofilament testing at the distal 4th and 5th digits of the left hand.  X-ray images of the cervical spine were described as normal.  The left median/radial sensory nerve comparison study demonstrated a difference of 1.0 in peak latency.  EMG testing showed evidence of mild left median sensory neuropathy localized to the wrist consistent with mild left carpal tunnel syndrome.  Significantly, the examiner noted there was no electrodiagnostic evidence of left upper extremity polyneuropathy or radiculopathy.  The Veteran was instead diagnosed with chronic cervicalgia and paresthesias of the left arm characterized as left carpal tunnel syndrome.  Following the examination, the examiner noted that there is evidence that the Veteran experienced upper back, lower neck, and left shoulder problems, along with left arm numbness during service.  Accordingly, he opined that the Veteran's cervicalgia and left arm disorders were related to military service.  However, he further concluded that parthesia of the left arm was confirmed left carpal tunnel syndrome, which he opined was not related to the diagnosed cervicalgia.  

In August 2009, upon request for clarification, the same VA examiner submitted an addendum to the May 2009 VA opinion.  The examiner opined that the Veteran's chronic cervicalgia is related to service, and that the carpal tunnel syndrome is not related to service.  The examiner reasoned that because the EMG was non-diagnostic for any cervical lesion causing upper arm nerve-related problems and because there was no diagnosis of an upper left arm condition and no pathology found on examination or EMG, carpal tunnel syndrome is not related to military service.  

In July 2010, the same VA examiner submitted another addendum in which he indicated that review of a March 2004 service treatment record showed no findings of neurological or motor deficits in either upper extremity.  He also noted that the separation examination mentioned numbness in the shoulder or left arm in September 2003 after the Veteran wore a rucksack.  The examiner further observed that the medical evaluation board proceeding did not mention any left arm numbness at the time of his discharge.  The examiner concluded that there is no plausible medical rationale for finding a causal relationship between cervicalgia and the mild left carpel tunnel lesion located at the left wrist, nor is there medical documentation to support any causal relationship between cervicalgia and mild left carpal tunnel lesion located at the left wrist.  

Most recently, the Board obtained a VHA medical opinion from a neurosurgeon in September 2011.  It was noted that the Veteran has symptoms and EMG/NCV documentation of mild left sensory neuropathy consistent with mild left carpal tunnel syndrome, which was documented in May 2009.  However, the examiner commented there is no evidence of cervical radiculopathy by clinical examination, neurological examination, and EMG/NCV evaluation.  The examiner supported this observation with reference to January 2008 MRI studies, which showed mild and non-specific findings and did not definitively reveal a cause for a measurable cervical radiculopathy.  The examiner noted that bulging discs are normal MRI findings and that there was no finding of a disc herniation that could cause radiculopathy.  The examiner specifically refuted the opinion provided in the January 2008 letter that the bulging disc on the left side at C4 to C5 was most likely the cause of the Veteran's neck pain and numbness and tingling in the fingers.  In particular, he noted that the bulging disc on the left nerve at the C4 to C5 level cannot cause numbness and tingling of the fingers and stated that the C5 nerve root does not project into the hand or fingers.  

In addition, the September 2011 VHA examiner observed that the Veteran has been given the diagnosis of "cervicalgia" since separation, which is based primarily on his complaints since June 2006.  The examiner opined that the Veteran's cervicalgia was not related to his military service, as it could not be linked to the minor, intermittent symptoms described while on active duty.  He also stated that the Veteran's mild left sensory neuropathy, consistent with mild carpal tunnel syndrome, is not related to the Veteran's military service and is not likely caused or aggravated by the diagnosed cervicalgia.  The examiner concluded that the Veteran's late complaints of neck and shoulder pain are not service-related and commented that there is absolutely no medical evidence to establish a connection between cervicalgia and the Veteran's subsequent diagnosis of mild left carpal tunnel syndrome.  


Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a neurological disorder of the left upper extremity.  Initially, the Board notes that the Veteran is already service-connected for chronic cervicalgia and is currently assigned a 10 percent disability evaluation, which contemplates his neck symptoms.   Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As previously indicated, the Veteran's service treatment records do show that he complained of left shoulder and arm pain and numbness when wearing a roughsack, and he was later assessed as having left shoulder pain due to overuse in September 2003.  However, the Veteran was subsequently seen in March 2004 at which time it was noted that the numbness in his left shoulder and arm had subsided.  A physical examination was also normal at that time.  At the time of his discharge from service, the Veteran did report having a medical history of numbness or tingling, but there was no diagnosis of any neurological disorder rendered.  Thus, it appears that the Veteran's symptomatology in service was acute and transitory and resolved prior to his separation.  

Indeed, the January 2008 VA examiner commented that the Veteran appeared to have mild transient symptoms during service and noted that he was asymptomatic in June 2006.  That examiner also indicated that a March 2007 neurological examination was normal.  In addition, the July 2010 VA examiner noted that the March 2004 service treatment record did not reveal any neurological or motor deficits in either upper extremity.  Therefore, the Board finds that a neurological disorder of the left upper extremity did not manifest in service.

Moreover, the Veteran did not seek treatment for a neurological disorder immediately following his separation from service.  With regard to the evidentiary gap in this case between active service and the earliest manifestations of a neurological disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a neurological disorder of the left upper extremity manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service or to a service-connected disability.  The March 2005 and March 2008 VA examiners did not render any diagnosis of a neurological disorder and did not provide an etiological opinion.  The March 2007 VA examiner noted that there was no evidence of left upper extremity radiculopathy.  Although a December 2007 VA treatment record assessed the Veteran as having cervical radiculopathy with probable impingement syndrome, there was no indication that the disorder was related to service or to a service-connected disorder.  

The Board notes that a January 2008 VA MRI report did indicate that there was a bulging disc on the left side at the C4 to C5 level, about midway down the neck, which was most likely the cause of the neck pain and numbness and tingling of the fingers.  However, there was no supporting rationale for that opinion.   A medical opinion that contains only data and conclusions is also not entitled to any weight.  It is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the January 2008 opinion associated with the VA MRI report is entitled to little probative weight.  

Moreover, the May 2009 VA examiner stated that there was no electrodiagnostic evidence of left upper extremity polyneuropathy or radiculopathy.  He did diagnose the Veteran with chronic cervicalgia and paresthesias of the left arm that was characterized as left carpal tunnel syndrome; however, he opined that the Veteran's left carpal tunnel syndrome was not related to the diagnosed cervicalgia.  Nevertheless, he did not provide any rationale for his conclusion.  Thus, the Board must assign little probative value to the May 2009 VA examiner's opinion regarding the etiology of the Veteran's left carpal tunnel syndrome. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The May 2009 VA examiner later opined in an August 2009 addendum that the Veteran's chronic cervicalgia was related to service, but stated that his carpal tunnel syndrome was not related to service.  In so doing, he noted that the EMG was non-diagnostic for any cervical lesion causing upper arm nerve-related problems and indicated that there was no diagnosis of any upper left arm condition.  He also noted that there was no pathology found on examination or EMG.

In addition, the July 2010 VA examiner stated that there was no plausible medical rationale for finding a causal relationship between cervicalgia and a mild left carpal tunnel lesion located at the left wrist.  He also noted that there was no medical documentation to support such a conclusion.

Significantly, the September 2011 VHA examiner, a neurosurgeon, reviewed the claims file, including the aforementioned medical findings and opinions.  He noted that there was no evidence of cervical radiculopathy and cited to specific examination findings to support his conclusion.  He also noted that bulging discs are normal MRI findings and that there was no finding of a disc herniation that could cause radiculopathy.  The examiner specifically refuted the opinion provided in the January 2008 letter that the bulging disc on the left side at C4 to C5 was most likely the cause of the Veteran's neck pain and numbness and tingling in the fingers.  In particular, he noted that the bulging disc on the left nerve at the C4 to C5 level cannot cause numbness and tingling of the fingers and stated that the C5 nerve root does not project into the hand or fingers.  

The September 2011 VA examiner did observe that there was documentation of mild left sensory neuropathy consistent with mild left carpal tunnel syndrome.
He stated that the Veteran's mild left sensory neuropathy, consistent with mild carpal tunnel syndrome, is not related to the Veteran's military service and is not likely caused or aggravated by the diagnosed cervicalgia.  The examiner concluded that the Veteran's late complaints of neck and shoulder pain are not service-related and commented that there is absolutely no medical evidence to establish a connection between cervicalgia and the Veteran's subsequent diagnosis of mild left carpal tunnel syndrome.  

The Board finds the September 2011 VHA opinion to be highly probative because the examiner reviewed the claims file and medical history, cited to specific findings to support his conclusions, and provided a rationale.   In general, the Board is responsible for assessing the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board does acknowledge the Veteran's lay statements asserting that he currently experiences neurological symptoms in his left upper extremity that are related to injuries sustained to the neck while marching with a rucksack in service.  As noted above, the Board must assess the competency and credibility of lay statements regarding in-service or continuous post-service symptomatology.  

The Veteran is competent to state that he suffered left upper extremity symptoms during service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to attest to the continuity of such symptoms after service and the receipt of medical treatment for such symptoms during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Nevertheless, while lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303   (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran in this case is not a medical professional, and thus, he is not competent to render a diagnosis of a neurological disorder of the upper extremity or provide an opinion of the etiology of such a disorder. 

Moreover, the Board finds that the Veteran's reported history regarding the continuity of his neurological symptoms is not credible.  Significantly, the record directly refutes findings of continuity of neurological symptomatology.  In this regard, the Veteran indicated during treatment in March 2004 that the numbness in his left shoulder and arm had subsided since his initial injury.  He also denied having any numbness, tingling, or burning during a March 2007 VA examination.  Private treatment records dated in November 2007 further show that he denied having numbing and tingling in his arm.  Instead, he stated that he only had occasional tingling in his fingertips, which does not suggest continuous symptoms.  Similarly, the Veteran did not have numbness and tingling at the time of December 2007 VA examination.  In addition, the January 2008 VA medical opinion noted that the Veteran reported that his pain began in March 2007.  Thus, the Veteran's contemporaneous statements made during his treatment and evaluation contradict his current allegations.

Moreover, there is affirmative evidence showing that the Veteran did not have a neurological disorder that has been present since service.  As previously indicated, the January 2008 VA examiner reviewed the record and stated that the Veteran was asymptomatic in June 2006.  He also noted that a March 2007 neurological examination was normal.  Thus, despite the Veteran's own reported history, the objective evidence shows that he did not actually have a neurological disorder that was present since service.   

Given his inconsistent statements and the affirmative evidence, the Board finds that the Veteran's current recollections of experiencing continuity of his left upper extremity neurological symptoms since service are not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based on the foregoing, the Board finds that the preponderance of the competent, credible, and probative evidence weighs against a finding that the Veteran has a current neurological disorder of the left upper extremity that is related to his military service or to a service-connected disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a neurological disorder of the left upper extremity is not warranted. 


ORDER

Service connection for a neurological disorder of the left upper extremity, to include as secondary to service-connected chronic cervicalgia, is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


